Citation Nr: 0208322	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  98-19 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for a ganglion cyst of 
the right wrist, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from May 1948 to March 1963 and 
from January 1968 to December 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which an increased evaluation for a 
ganglion cyst of the right wrist was denied.

The Board remanded this matter in April 2000.  The requested 
development has been accomplished and the issue has been 
returned to the Board for further appellate review.  


FINDING OF FACT

The veteran has been in receipt of the maximum schedular 
evaluation for the service-connected ganglion cyst of the 
right wrist and ankylosis has not been demonstrated on 
objective examination.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
ganglion cyst of the right wrist have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107(b) (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R § 3.159); 38 C.F.R. Part 4, §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5024 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

The July 1998 rating decision, the October 1998 Statement of 
the Case, as well as the May 2001 Supplemental Statement of 
the Case informed the veteran of the evidence needed to 
substantiate the claim.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  38 U.S.C.A. §§ 5102, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§ 3.159(b)).  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be pertinent 
to the basis of the denial of the claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The veteran 
was afforded VA joints examinations in June 1998 and November 
2000.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,631 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2001).

When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established and 
an increase in disability rating is at issue, the present 
level of disability is of primary concern.  While the entire 
recorded history of a disability is to be reviewed by the 
rating specialist, the regulations do not give past medical 
report precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The veteran's service-connected ganglion cyst of the right 
wrist is currently rated as 10 percent disabling under 
Diagnostic Code 5024 for tenosynovitis.  38 C.F.R. § 4.71a 
(2001).  Where the particular disability for which the 
veteran has been service connected is not listed, it may be 
rated by analogy to a closely related disease in which not 
only the functions affected, but also the anatomical location 
and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27; see also Lendenmann v. Principi, 3 Vet. App. 345 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  
Diagnostic Code 5024 provides that the diseases under 
Diagnostic Codes 5013 through 5024 will be rated on 
limitation of motion of the affected parts as degenerative 
arthritis.  Diagnostic Code 5003 provides that degenerative 
arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a (2001).  

The veteran's current 10 percent rating for the service-
connected ganglion cyst of the right wrist is the maximum 
schedular evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5215, for limitation of wrist motion, and therefore, further 
discussion of the evidence as it pertains to this Diagnostic 
Code is not necessary.  

We have considered the application of other relevant 
Diagnostic Codes in order to determine whether the veteran is 
entitled to a higher evaluation.  The veteran's wrist 
exhibited a full range of motion at the June 1998 VA 
examination.  X-ray of the right wrist revealed a normal 
wrist.  At the November 2000 VA examination the right wrist 
exhibited 50 degrees of flexion, radial deviation of 15 
degrees, ulnar deviation of 20 degrees and dorsiflexion of 50 
degrees.  Multiple films of the right wrist reveal no 
pathologic process.  There is no evidence of ankylosis; 
therefore Diagnostic Code 5214 is not applicable.  

The Board has also considered the application of 38 C.F.R. §§ 
4.40 and 4.45 when rating this disability.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.  However, the DeLuca 
provisions are applicable to limitation of motion, and the 
appellant is already in receipt of the maximum evaluation for 
a limitation in range of motion.  Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  

The Board next considered evaluation of the veteran's 
ganglion cyst neurologically under 38 C.F.R. § 4.124a, 
diseases of the peripheral nerves.  VA outpatient treatment 
records, dated November 1998 to March 1999, show that the 
veteran was seen for complaints of right wrist pain and 
numbness.  The February 1999 nerve conduction studies 
revealed mild to moderate sensory and motor polyneuropathy 
with both axonal and demyelitive features.  The examiner 
stated that this pattern was most commonly seen with diabetes 
and uremia.  There was no superimposed carpal tunnel 
syndrome.  

At the November 2000 VA examination the examiner opined that 
the veteran had carpal tunnel syndrome that was not related 
to any ganglion cyst.  No ganglion cyst could be found on 
objective examination.  The ganglion cyst was in a state of 
regression.  The veteran did not describe pain.  He 
demonstrated a restriction of range of motion, but this was 
almost comparable bilaterally.  The veteran did not 
demonstrate weakness or fatigability.  His hands showed 
pinch, hook, and grasp.  The veteran's movements were 
coordinated, but slow, in both hands.  Slight movement 
restriction was present on the right.  He did not complain of 
pain on the extreme of passive and active motion.  The 
examiner opined that the regressed ganglion cyst was not 
involved in any decrease in function of the right wrist at 
the present time.  Hence, the veteran is not entitled to an 
increased evaluation for his service-connected ganglion cyst 
of the right wrist due to any neurological deficits.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's service-connected 
ganglion cyst of the right wrist warrants no higher than a 10 
percent rating.  As a state of equipoise of the positive 
evidence and the negative evidence does not exist, the 
benefit-of-the-doubt doctrine outlined in 38 U.S.C.A. 
§ 5107(b) and Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 
does not otherwise permit a favorable determination in this 
case.  

The record shows that the RO has expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001).  The United States Court of Appeals for 
Veterans Claims (the Court), has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from considering whether 
referral to the appropriate first-line official is required.  
The Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court 
has also held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only when circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218,227 (1995).  Having reviewed the record with 
these holdings in mind, the Board finds no basis for action 
on the question of the assignment of an extraschedular 
rating.



ORDER

An increased evaluation for the service-connected ganglion 
cyst of the right wrist is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

